United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
L.G., Appellant
and
DEPARTMENT OF THE ARMY, CORPS OF
ENGINEERS, Sacramento, CA, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Steven E. Brown, Esq., for the appellant
Office of Solicitor, for the Director

Docket No. 12-1823
Issued: March 14, 2013

Case Submitted on the Record

DECISION AND ORDER
Before:
COLLEEN DUFFY KIKO, Judge
MICHAEL E. GROOM, Alternate Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On September 4, 2012 appellant, through his attorney, filed a timely appeal from a
May 8, 2012 merit decision of the Office of Workers’ Compensation Programs (OWCP) which
affirmed the denial of his claim for a recurrence of disability. Pursuant to the Federal
Employees’ Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board has
jurisdiction over the merits of the case.
ISSUE
The issue is whether appellant met his burden of proof to establish that he sustained a
recurrence of disability commencing November 30, 2004 causally related to his accepted work
injury.

1

5 U.S.C. §§ 8101-8193.

FACTUAL HISTORY
On September 7, 2001 appellant, then a 51-year-old real estate specialist, injured his right
shoulder and neck when he was involved in an automobile accident while in the performance of
duty.
OWCP accepted right shoulder strain and cervical strain and paid wage-loss
compensation. Appellant returned to regular duty and retired on November 30, 2004.
Appellant submitted a September 13, 2001 report from Dr. Dennis Walker, a family
practitioner, who treated him for right shoulder and neck pain after the motor vehicle accident.
Dr. Walker diagnosed neck and shoulder pain that was work related. He noted that appellant had
a history of previous right shoulder pain as well as neck arthritis as shown by an x-ray.
Dr. Walker opined that no permanent effects were expected and that appellant could return to
regular duty.
Appellant’s claim remained dormant until 2010. On October 29, 2010 he filed a CA-2a,
notice of recurrence of disability, asserting that he experienced increasing back and right
shoulder pain causally related to his work injury. Appellant also noted that he underwent right
shoulder surgery. After he retired in November 2004, he worked in the private sector from
April 2006 to July 2007 with the Albuquerque District Corps of Engineers as a realty specialist.
Appellant worked from November 2007 to August 2008 with Otay Group, Inc., as a chief of
supply logistics and from October 2009 to November 2010 as a realty specialist.
From January 21, 2004 to July 22, 2010, appellant came under the treatment of
Dr. Keith W. Harvie, an osteopath, for back and neck injuries sustained on September 7, 2001.
In reports dated January 21 to May 3, 2004, Dr. Harvie noted that appellant had several back and
shoulder surgeries; however, he continued to experience persistent neck and back pain. On
May 4, 2004 he performed a microdecompression laminectomy of L4-5 and diagnosed spinal
stenosis at L4-5. Dr. Harvie noted that appellant was progressing well until a fall in August 2004
which exacerbated his pain. He noted that an MRI scan of the lumbar spine revealed a herniated
disc at L1-2 and he performed selective nerve root blocks without improvement. On
February 15, 2005 Dr. Harvie performed microlaminectomy with excision of disc at L1-2 and
diagnosed nerve root compression secondary to herniated disc at L1-2.
Appellant continued to be treated by Dr. Harvie for persistent lumbar pain. Dr. Harvie
performed an x-stop at L2-3 on February 24, 2009 and at L3-4 on August 11, 2009. He
diagnosed spinal stenosis at L2-3 and L3-4 and residual and foraminal stenosis.
In a report dated July 14, 2010, Dr. Harvie noted a history of injury on September 7, 2001
and summarized appellant’s treatment from 2001 to 2010 for neck, back and shoulder pain. He
opined that appellant suffered a significant injury to his right shoulder after the 2001 accident
with degenerative changes which predated the accident. Dr. Harvie noted that appellant also had
pain in his back which began at the time of the accident. He diagnosed status post right shoulder
injury with joint arthritis with impingement syndrome, herniated disc at L3-4, discitis at L3-4,
spinal stenosis at L4-5, herniated disc at L1-2, spinal stenosis at L2-3, chronic pain syndrome,
depression, tobacco addiction. Dr. Harvie opined that to a reasonable degree of medical
probability appellants back and shoulder injuries were related to his accident. He noted that
appellant had prior right shoulder problems but was asymptomatic prior to the injury. In a

2

July 22, 2010 report, Dr. Harvie diagnosed status post right shoulder injury with joint arthritis
and impingement syndrome, the arthritis predated the injury but was aggravated by the injury,
herniated disc at L3-4 and discitis in L3-4, spinal stenosis in L4-5, herniated disc in L1-2 and
spinal stenosis at L2-3, related to the accident and chronic pain syndrome and depression related
to the accident.
In a June 7, 2011 letter, OWCP advised appellant of the evidence needed to establish his
claim for recurrence of disability. It requested that he submit a physician’s reasoned opinion
addressing the relationship of his present condition to his work injury, accepted for a right
shoulder and cervical strain.
In a June 21, 2011 statement, appellant noted that he returned to regular duty after the
September 7, 2001 injury but experienced worsening symptoms from his accident. He used sick
and annual leave from September 2001 to November 2004 to undergo back and shoulder
surgeries. Appellant asserted that the surgeries were due to his accident. After returning to
work, he performed office duties with little field work and noted his work ability changed due to
constant pain and difficulty walking.
In a decision dated September 30, 2011, OWCP denied appellant’s claim for a recurrence
of disability. It found that Dr. Harvie’s reports did not reflect an accurate history of the accepted
conditions and related appellant’s disability to nonaccepted conditions.
On October 28, 2011 appellant requested a telephonic oral hearing which was held on
February 8, 2012. He submitted reports from Dr. Walker dated September 8, 2001 to
September 14, 2003, who treated his neck and back pain after the 2001 work injury. On
March 10, 2005 Dr. Walker noted appellant’s complaints of chronic low back pain status post
surgery and diagnosed low back pain, musculoskeletal and neurologic, possibly impingement
and scarring post surgery. Appellant submitted reports from Dr. Mark D. Erasmus, a Boardcertified neurosurgeon, from February 6 to April 23, 2003. Dr. Erasmus treated appellant for
severe back pain radiating into the legs beginning in July 2002. He noted that epidural steroid
injections were not successful and on April 4, 2003 he performed an L3-4 discectomy and
diagnosed ruptured lumbar disc, right L3-4. On April 18, 22 and 23, 2003 Dr. Erasmus
performed a repair of the spinal fluid leak. Appellant submitted reports from Dr. Harvie dated
January 21, 2004 to May 4, 2005, previously of record. Also submitted were MRI scans of the
lumbar spine dated June 3, 2003 to December 10, 2004 which revealed prominent left
paracentral disc extrusion at L1-2 impinging on the L1 nerve root, multilevel degenerative disc
changes, multilevel facet arthropathy and changes consistent with prior L4-5 hemilaminectomy.
In a May 8, 2012 decision, an OWCP hearing representative affirmed the decision dated
September 30, 2011.

3

LEGAL PRECEDENT
A “recurrence of disability” means an inability to work after an employee has returned to
work, caused by a spontaneous change in a medical condition which resulted from a previous
injury or illness without an intervening injury or a new exposure to the work environment.2
When an employee claims a recurrence of disability causally related to an accepted
employment injury, he or she has the burden to establish by the weight of the reliable, probative
and substantial medical evidence that the claimed recurrence of disability is causally related to
the accepted injury.3 This burden includes the necessity of furnishing medical evidence from a
physician who, on the basis of a complete and accurate factual and medical history, concludes that
the disabling condition is causally related to the employment injury and supports that conclusion
with sound medical reasoning.4 An award of compensation may not be made on the basis of
surmise, conjecture, or speculation or on an appellant’s unsupported belief of causal relation.5
ANALYSIS
OWCP accepted that appellant sustained a right shoulder strain and cervical strain on
September 7, 2001. He returned to regular duty and retired on November 30, 2004. Appellant
noted that he worked in the private sector from April 2006 to November 2010. He filed a Ca-2a,
notice of recurrence of disability on October 29, 2010.
On appeal, appellant asserts that he has submitted sufficient medical evidence to establish
his claim. The Board finds that the medical evidence of record lacks a well-reasoned narrative
opinion from an attending physician providing an accurate history of the accepted condition or
explaining how appellant’s claimed disability is related to his accepted employment injury.
In a July 14, 2010 report, Dr. Harvie listed the date of injury on September 7, 2001 and
summarized appellant’s treatment from 2001 to 2010 for neck, back and shoulder pain. He
opined that appellant suffered significant injury to his right shoulder during the 2001 work
accident. Dr. Harvie advised that, while appellant had degenerative changes which predated the
accident, he was asymptomatic prior to the injury. He opined that to a reasonable degree of
medical probability appellant’s back and shoulder injuries were related to his accident. In a
July 22, 2010 report, Dr. Harvie diagnosed status post right shoulder injury with joint arthritis
and impingement syndrome, the arthritis predated the injury but was aggravated by the injury,
herniated disc at L3-4 and discitis in L3-4, spinal stenosis in L4-5, herniated disc in L1-2 and
spinal stenosis at L2-3, related to the accident and chronic pain syndrome and depression related
to the accident. He did not specifically address how the right shoulder or cervical strains in 2001
caused or contributed to appellant’s disability or condition in 2010. Dr. Harvie did not provide a
full history of medical treatment or address appellant’s work in the private sector. This is
2

20 C.F.R. § 10.5(x).

3

Alfredo Rodriguez, 47 ECAB 437 (1996); see Dominic M. DeScala, 37 ECAB 369 (1986).

4

See Nicolea Bruso, 33 ECAB 1138 (1982).

5

Ausberto Guzman, 25 ECAB 362 (1974).

4

especially important where the claim was dormant for a number of years and where the record
documents that appellant had a nonwork-related fall in August 2004 and reported right shoulder
pain prior to the work injury. Dr. Harvie did not sufficiently address why appellant’s condition
was not the result of the more recent nonwork-related injury instead of the 2001 work injury. He
also did not address Dr. Walker’s contemporaneous September 13, 2001 report which stated that
there were no permanent effects expected and that appellant could return to regular duty. The
Board has found that unrationalized medical opinions on causal relationship have little probative
value.6 Other reports from Dr. Harvie are insufficient as they either predate the time of the
claimed recurrence of disability or do specifically address how appellant’s disability beginning
November 30, 2004 was causally related to the September 7, 2001 work injury.
In a March 10, 2005 report, Dr. Walker diagnosed low back pain, musculoskeletal and
neurologic, possibly impingement and scarring post surgery. However, he did not specifically
support that appellant had a recurrence of disability beginning November 30, 2004 causally
related to the September 7, 2001 work injury. Other reports from Dr. Walker either predated the
date of the claimed recurrent disability or did not support that the September 7, 2001 work injury
was the cause of disability. Likewise, medical reports of record, such as reports from
Dr. Erasmus and reports of diagnostic testing, either predate the claimed recurrence of disability
or do not address causal relationship between the claimed disability and that accepted right
shoulder strain and cervical strain
Therefore, appellant did not meet his burden of proof in establishing that he sustained a
recurrence of disability. He did not otherwise submit medical evidence supporting that he
sustained a recurrence of disability beginning November 30, 2004 causally related to his
September 7, 2001 work injury. Although appellant’s counsel, on appeal, asserts that OWCP’s
decision is contrary to fact and law and that appellant’s evidence was ignored, the Board notes
that, for the reasons set forth, the medical evidence is insufficient to establish his claim.
Appellant may submit new evidence or argument with a written request for
reconsideration to OWCP within one year of this merit decision, pursuant to 5 U.S.C. § 8128(a)
and 20 C.F.R. §§ 10.605 through 10.607.
CONCLUSION
The Board finds that appellant has not met his burden of proof in establishing that he
sustained a recurrence of disability commencing November 30, 2004 causally related to his
accepted employment-related injury in September 7, 2001.

6

Franklin D. Haislah, 52 ECAB 457 (2001) (medical reports not containing rationale on causal relationship are
entitled to little probative value); Jimmie H. Duckett, 52 ECAB 332 (2001).

5

ORDER
IT IS HEREBY ORDERED THAT the May 8, 2012 decision of the Office of Workers’
Compensation Programs is affirmed.
Issued: March 14, 2013
Washington, DC

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

6

